Citation Nr: 1820809	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $16,216.00 based on a period of fugitive felon status from May 18, 2009, to November 20, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to October 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Committee on Waivers in Milwaukee, Wisconsin.  The Board remanded this case in September 2017, and the Veteran subsequently appeared for a November 2017 hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the November 2017 hearing, the Veteran stated that the $16,216.00 debt would cause him financial hardship due to other outstanding debts that he had.  He further stated that he would submit an updated financial status report to demonstrate what debts he was referring to but to date no such financial status report has been received by VA.  The Veteran most recently submitted a financial status report in connection with his claim in August 2015, on which he indicated that his only outstanding debt was a car loan for which he had an unpaid balance of $20,000 at the time.  His statement during the November 2017 hearing that he had other outstanding debts raises the suggestion that a denial of the Veteran's waiver request may result in undue hardship in violation of 38 C.F.R. § 1.965(a).  However, without an updated financial status report which reflects the Veteran's contemporary financial situation, the Board cannot make a decision as to whether equity and conscience necessitate a favorable waiver decision.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he provide an updated financial status report as well as copies of bills of his monthly expenses. 

2.  Upon completion of the above development, and any other development deemed necessary, the RO should readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $16,216.00 in light of all pertinent evidence and legal authority.  If the decision remains adverse in any way, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  The Veteran and his representative must then be afforded an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




